Citation Nr: 0728722	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDING OF FACT

The veteran's recurrent gastritis was first manifested many 
years after service and has not been medically related to his 
service. 


CONCLUSION OF LAW

Recurrent gastritis was not incurred or aggravated in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2007, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  He was notified of 
the way in which initial disability ratings are rendered, as 
well as how effective dates are established.  While the 
veteran was not specifically instructed to "submit any 
evidence in his possession that pertains to the claim," he 
was advised to notify VA of any information or evidence in 
support of his claim that he wished VA to retrieve for him.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in June 2007, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records, to include the veteran's 
in-patient records, have been associated with the claims 
file.  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim and a medical opinion has been 
sought.

Service Connection

The veteran seeks service connection for a gastrointestinal 
(GI) disorder, which he contends initially manifested in a 
hospitalization in service during basic training.  He further 
contends that it may be the result of a microchip or 
transponder which he believes was implanted in him and is now 
causing his current GI complaints.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran carries a current diagnosis of recurrent 
gastritis.  See VA examination report dated in April 2004, 
and subsequent addenda in April 2005 and April 2007.  The 
veteran's service medical records confirm that in October 
1983, the veteran was hospitalized at Fort Jackson while a 
basic trainee for symptoms including a headache, stomach 
ache, and cough.  He was admitted for four days; the 
discharge summary indicated a diagnosis of "bacterial 
pharyngitis, resolving."  Subsequent service medical records 
demonstrate that the veteran was seen for complaints of 
vomiting on three occasions.  See service medical records, 
dated in November 1984, February 1985, and June 1985.  The 
first two instances were attributed to viral infections.  
Gastroenteritis was diagnosed on this last occasion, in June 
1985; however, the rest of the veteran's service medical 
records, to include his June 1986 separation examination, are 
silent for complaints or treatment referable to his stomach.  

In April 2004, the veteran underwent a VA examination to 
determine the nature and etiology of any GI disorder 
diagnosed.  The veteran reported constant abdominal pain and 
general body aches, but no symptoms of vomiting or diarrhea.  
Abdominal x-ray, chest x-ray, abdominal sonogram, and 
comprehensive metabolic panel results were all within normal 
limits.  A diagnosis of gastritis was rendered based on the 
veteran's history of symptoms.  In April 2005, the Chief of 
Administrative Medicine, Dr. D.J.N., reviewed the veteran's 
claims file, to include his 2004 examination, outpatient 
clinical records dating from July 1999, and the veteran's 
service medical records.  She pointed out that since the 
veteran began presenting with complaints of abdominal pain in 
2001, work-up has been negative for any significant disease.  
She concluded that it was not likely that the veteran's 
current gastritis had any relationship to the one episode of 
gastroenteritis in service in 1985. 

Subsequent to that opinion, the in-patient records from the 
veteran's October 1983 hospitalization were associated with 
the claims file.  Again, these note treatment for bacterial 
pharyngitis, a viral condition of the throat.  An addendum 
was sought based on a review of the entire claims folder, 
which was undertaken in April 2007.  This reviewer documented 
the veteran's treatment in service for viral infections and 
for one episode of gastroenteritis.  The October 1983 
hospitalization was also reviewed, as well as the veteran's 
current symptoms.  The reviewer concluded that the veteran's 
current, non-specific abdominal pain was not likely related 
to any of the in-service episodes, which were viral and 
bacterial issues.  

These two opinions are credible, as they take into account 
the medical evidence concurrent to the veteran's service and 
offer a reasonable basis for why the current disorder is not 
related to the incidents of treatment in service.  There are 
no credible contradicting medical opinions of record.  Absent 
evidence to the contrary, the Board is not in a position to 
further question these opinions.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

While the veteran believes that a microchip is traveling 
through his body, causing his abdominal pain, the medical 
evidence fails to show any such device.  Given the two 
credible, negative opinions of record, the preponderance of 
the evidence is found to be against the veteran's claim; 
therefore, the benefit of the doubt provision does not apply.  
Service connection for recurrent gastritis is not warranted.


ORDER

Entitlement to service connection for recurrent gastritis is 
denied.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


